Order granting defendant’s motion for a further bill of particulars modified by disallowing items 2, 8, 13 and 15; by permitting plaintiff, as to items 3(a), 3(b), 3(fl),' 3(f2), 3(f3) and 3(g3), to furnish the approximate dates if the exact dates are unknown; by eliminating items 3(e), 3(d) and 3(e) and adopting in place thereof the following: “ 3(c-d). State the approximate first date and the approximate last date that plaintiff allegedly brought exhibitors in contact with the defendant, Blumenthal, setting forth the names of the exhibitors that were brought in contact between said dates with the defendant, Blumenthal, as the result of plaintiff’s advice, assistance and co-operation; the names of the theatres which said exhibitors represented and their location, giving borough, city and State where the same were located; further state whether the efforts of the plaintiff were oral or in writing, and if in writing furnish true copies of the same. 3(e). State the approximate first date and the approximate last date, the city and State between which the plaintiff allegedly negotiated with the several exhibitors with a view to inducing the said exhibitors to make a transfer of then theatres at a price acceptable to the purchasing company, setting forth whether such negotiartions were had orally or in writing in each instance; if in writing, furnish true copies thereof.” As so modified the order is affirmed, without costs; the bill of particulars to be served within five days from the entry of the order herein. No opinion. Lazansky, P. J., Young, Hagarty, Scudder and Tompkins, JJ., concur.